—Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered January 5, 1983, convicting him of murder in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have examined the record and conclude that there was ample evidence corroborating the testimony of the accomplice, Sean Baptist, to “ ‘connect the defendant with the crime in such a way that the jury may be reasonably satisfied that the accomplice is telling the truth’ ” (People v Moses, 63 NY2d 299, 306, quoting People v Daniels, 37 NY2d 624, 630; CPL 60.22). We find no merit to defendant’s argument that the jury could have reasonably drawn the inference that another of the People’s witnesses was an accomplice, and that the court should have therefore submitted the question of his status to the jury. There was no evidentiary showing from which the inference of his participation could reasonably have been drawn (People v Santana, 82 AD2d 784, 785, affd 55 NY2d 673; see People v Basch, 36 NY2d 154).
We have examined defendant’s remaining contentions and find them to be without merit. Mollen, P, J., Gibbons, Thompson and Bracken, JJ., concur.